2605 Washington Blvd.
Ogden, UT 8440 I


                                    Outgoing Wire Transfer Request
DATE: 3/5/ 14 AMOUNT: $483,000.00                                     REFERENCE NUMBER: 20140640018400
TRANSACTION DATE: 03/05/2014

WIRE FROM /ORIGINATING PARTY
ACCT #:    4874
ACCT NAME: WASHAKIE RENEWABLE ENERGY LLC
PO BOX 192
PLYMOUTH UT 84330-0 l 92

WIRE TO/ RECEIVING BANK
ABA #: 021000021
BANK NAME: JPMCHASE

BENEFICIARY BANK (if applicable)
ABA /Account/ BIC / PID / UID: TGBATRIS
BANK NAME: TURKIYE GARANTI BANKASI AS.
HALASKARGAZISUBESITURKEY

WIRE TO / BENEFICIARY PARTY
ACCOUNT:                    5043
ACCT NAME: LEVON TERMENDZHYAN


SPECIAL INSTRUCTIONS
(OBI - Originator to Beneficiary): THIS PAYMENT IS FOR THE VAT OF THE
WATERSIDE HOUSE (MANSION)
(BBi - Bank to Bank Info):
(RFB - Reference for Beneficiary):

I hereby authorize Bank of Utah to charge my above referenced account for a wire transfer as identified above and agree to pay the
fee for this service as specified in the Bank's current schedule of fees.


Authorized Signature                                                    Date


Authorized Name (please print)                                          Customer Telephone Number

I have performed the proper procedures to verify and submit this transfer request including callback procedures if applicable.

Name and number of person called for verification: _ _ _ __                     C _Ci_<_[ _
                                                                                _
                                                                          ...;..t         Ol_~.. . .;;.. _   _ _ _ _______


Bank Personnel Sign                                                     Date                                         Phone

                                                                                    ~
A u ~y                                                                  Verified by



                                               **** CO N FI D E N TI A              L   ****
                                                        Page 34                                               WASH-0297871-225
